Examiner’s Amendment/Comments
The amendments and comments filed 7-13-22 and 8-31-22 have been entered and fully considered. It is noted that claims 1 and 3 have been amended to remove the claims from being subject to 35 USC 112, 6th paragraph (claim 1: “feeding unit” to “feeder” at lines 11 and 13; claim 2: “feeding unit” to “feeder” at line 4; claim 3: “joined-portion detection unit” to “joined-portion detector” at line 8; claim 3: “positive electrode plate detection unit” to “positive electrode plate detector” at line10; claim 3: “feeding unit” to “feeder” at line 15). 

The drawings filed 11-18-19 (Figures 1-8 and 10-11) have been accepted by the examiner. The drawing filed 7-13-22 (Figure 9) has been accepted by the examiner.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Christian Michel on September 9, 2020. The application has been amended as follows:
●claim 2 at line 6, “of” has been amended to read “to”
●claim 2 at line 7, “of” has been amended to read “to”
●claim 3 at line 13, “said” has been inserted after “each”
		●this application is in condition for allowance except for the presence of claims 5-10 and
13-18 directed to invention non-elected without traverse – accordingly, claims 5-10 and 13-18 have been cancelled (note: status identifiers for claims 15-18, submitted 8-31-22, are actually “Withdrawn”).

Examiner’s Statement of Reasons for Allowance
Claims 1-4 and 11-12 are allowed. The following is an examiner’s statement of reasons for allowance: claim 1, the prior art of record to McCain, alone or in combination with the other prior art of record, does not teach or fairly suggest the claimed apparatus wherein in a state where the strip-shaped metal plate fed by the metal plate feeder is placed on one of the positive electrode plates placed on the strip-shaped negative electrode body, the one positive electrode plate and the strip-shaped negative electrode body are roller-pressed by the first press roller and the second press roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745